[Cite as Morris v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-3803.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Kristoffer Morris,                                  :

                Plaintiff-Appellant,                :                    No. 20AP-131
                                                                    (Ct. of Cl. No. 2018-492JD)
v.                                                  :
                                                                    (REGULAR CALENDAR)
Ohio Department of Rehabilitation and               :
Correction,
                                                    :
                Defendant-Appellee.
                                                    :




                                         D E C I S I O N

                                    Rendered on October 26, 2021


                On brief: Swope and Swope – Attorneys At Law, and
                Richard F. Swope, for appellant. Argued: Richard F. Swope.

                On brief: Dave Yost, Attorney General, Eric A. Walker, and
                Timothy M. Miller, for appellee. Argued: Timothy M. Miller.

                             APPEAL from the Court of Claims of Ohio

BROWN, J.
        {¶ 1} This is an appeal by plaintiff-appellant, Kristoffer Morris, from a judgment of
the Court of Claims of Ohio finding in favor of defendant-appellee, Ohio Department of
Rehabilitation and Correction ("ODRC"), on appellant's negligence claim.
        {¶ 2} On March 20, 2018, appellant, an inmate at the Toledo Correctional
Institution ("TCI"), filed a complaint against ODRC in the Court of Claims, alleging he was
assaulted at TCI by another inmate. The complaint alleged negligence by ODRC in allowing
a general population inmate to be in the presence of appellant, a protective custody inmate,
and that such negligence proximately resulted in personal injury to appellant.
No. 20AP-131                                                                                2

        {¶ 3} The matter was tried before a magistrate on February 19, 2019. Appellant,
who testified on his own behalf, is currently a protective custody inmate at TCI because of
his "criminal case." (Tr. at 13.) According to appellant, "[t]he victims in my case have tried
to hire people to kill me." (Tr. at 13.) As a protective custody inmate, appellant is "not to
be around" general population inmates. (Tr. at 14.)
        {¶ 4} On December 10, 2017, appellant was in the segregation unit ("TPU") at TCI
due to a violation of inmate conduct rules. On that date, appellant made arrangements to
place a telephone call. A corrections officer ("CO") restrained appellant from the "front"
with handcuffs. (Tr. at 15.) Appellant testified "[t]hey're supposed to take you out and place
you in a cage and take the cuffs off and allow you to make a phone call while you're locked"
in a telephone cage. (Tr. at 16.)
        {¶ 5} On the date of the events, CO Don Stewart escorted appellant to the telephone
area.   When they first arrived, there was another protective custody inmate "in the
telephone cage and there was a [protective custody] inmate on the kiosk." (Tr. at 16.) CO
Stewart took another inmate "out of the telephone cage," and CO Kent Wallace put
appellant in the telephone cage. (Tr. at 16.) CO Wallace shackled appellant's leg to a stool.
Appellant stated he did not observe an inmate in the doorway at the time.
        {¶ 6} After being seated in the cage, appellant plugged in a tablet and began to
input his institutional number and password "to log into the kiosk." (Tr. at 21.) Appellant
was "facing ahead, looking at the kiosk" and typing his name when he "felt a punch in the
side of my head." (Tr. at 23.) According to appellant, he "got knocked out" due to the
punch. (Tr. at 23.) Appellant did not see his assailant who "came from behind me." (Tr. at
23.)
        {¶ 7} At trial, appellant identified his assailant, Julian Torres, as a "segregation
porter." (Tr. at 23.) Torres "passes out the trays every day" and "sweeps and mops." (Tr.
at 24.) Appellant had known Torres, a general population inmate, for "[m]aybe two or three
weeks" prior to the incident. (Tr. at 24.)
        {¶ 8} Following the incident, appellant was treated at a hospital and underwent a
"CAT scan." (Tr. at 26.) He was placed in a neck brace and received "some headache
medication." (Tr. at 26.) Appellant was later treated at the infirmary, where he reported
headaches and neck and shoulder pain.
No. 20AP-131                                                                               3

       {¶ 9} On cross-examination, appellant testified he was placed in the segregation
unit in November 2017 for attempting to procure unauthorized drugs. Appellant first met
Torres while in segregation. Prior to the incident on December 10, 2017, appellant had a
number of contacts with Torres who, as a porter, would stop by appellant's cell and talk to
him. During those conversations, appellant requested extra food trays, which Torres
provided to him on multiple occasions. Appellant also asked Torres to pass notes to other
inmates.
       {¶ 10} Appellant acknowledged he began to incur a debt to Torres of at least $25.
Appellant had hoped to use the prison phone system to request money from a family
member, but he could not do so because "at the time I was under that conduct report"
arising out of a rules infraction for dealing in drugs. (Tr. at 51.) Appellant told Torres:
"[L]ook man, I'm just going to have to deal with you later, I'm going to have to take care of
this bill later." (Tr. at 52.) Appellant testified that Torres became upset and "threatened
me several times." (Tr. at 52.)
       {¶ 11} Prior to the incident on December 10, 2017, appellant fashioned a weapon
out of a broken razor blade, breaking the blade in half; he placed the blade under the
wedding band of his "ring finger." (Tr. at 56.) Before arriving at the telephone cage,
appellant removed the razor blade and placed it between his right index finger and thumb.
During the time appellant was locked in the telephone cage, Torres walked up and down
the hall area.
       {¶ 12} At trial, a video depicting the telephone cage area was played. Appellant
identified Torres on the video. When questioned whether he observed Torres on the video
"walking towards you," and whether he could "actually see him," appellant responded:
"Yeah, I suppose. I'm more concerned with dialing my numbers, but * * * I know he's
there." (Tr. at 63.) Appellant believed Torres was "up to something." (Tr. at 65.) According
to appellant, Torres "was trying to rock me to sleep. He was trying to set me up." (Tr. at
64.) Appellant acknowledged he was attempting to conceal the razor blade from the COs.
Appellant did not tell any COs he was concerned for his safety from Torres.
       {¶ 13} Appellant was aware Torres was going to be released from segregation the
next day. Torres had informed appellant that he wanted his money before he left the
segregation unit. When asked whether he attempted to swipe or get rid of the razor blade
No. 20AP-131                                                                                  4

while he was lying on the floor after the assault, appellant responded: "I don't know." (Tr.
at 83.) Appellant acknowledged he had scratches on his head but stated: "I don't know
what caused them." (Tr. at 85.) He also acknowledged Torres was wearing gloves during
the incident, and that the scratches on his forehead could have been from the razor blade.
       {¶ 14} Jeff Brown is a "case manager for B Block 1 and 2" at TCI. (Tr. at 100.)
According to Brown, protective custody inmates are not to be in the presence of general
population inmates.
       {¶ 15} Thomas Ernst is a "seg control booth operator" at TCI, and his duties include
controlling the gate access to the area where the incident occurred. (Tr. at 121.) On
December 10, 2017, Ernst was in the control booth, but he did not observe the assault. Ernst
testified he "heard * * * chains clanking around, and I believe it was an officer yelled Torres,
no. And then I had come to the side of the control booth and I [saw] Inmate Morris on the
ground. Inmate Torres was standing over him. And then there [were] officers that were
surrounding Inmate Torres." (Tr. at 124.)
       {¶ 16} Kent Wallace is a "TPU escort officer" at TCI. (Tr. at 130.) On the date of the
incident, Wallace moved appellant "from the phone to the JPay." (Tr. at 130.) He did not
recall seeing any general population inmates in the area at the time. When they arrived at
the JPay area, located "in the circle area of TPU," Wallace placed appellant "in a life shackle
on the JPay." (Tr. at 131.) Another CO, Nicholas Zimmerman, was in the area at the time.
Wallace prepared an incident report following the events. He could not remember whether
he observed Torres in the area prior to the incident. Wallace knew Torres was a general
population inmate, but had no reason to suspect Torres was a threat to appellant's safety
that day. As a result of the incident, Wallace received disciplinary action.
       {¶ 17} On December 10, 2017, CO Zimmerman was in the JPay area.                      CO
Zimmerman, who was aware Torres was a general population inmate, was escorting
another inmate to the pay phone area when he "heard the commotion behind me and heard
Officer Wallace * * * yelling commands to get back." (Tr. at 148.) CO Zimmerman did not
actually see the assault; when he came around the corner, he observed Torres "backing
away from [appellant]." (Tr. at 148.) At the time of the incident, CO Zimmerman was not
aware appellant was in protective custody. CO Zimmerman stated that post orders did not
require porters to be locked down "at the time." (Tr. at 144.)
No. 20AP-131                                                                                 5

       {¶ 18} On the date of the incident, CO Stewart was "conducting a round" when he
heard a call for assistance from other officers. (Tr. at 153.) He responded to the call and
helped secure the area while medical personnel arrived. CO Stewart was aware general
population inmates and protective control inmates are not to be in the same area together.
Appellant never informed CO Stewart that he was afraid for his safety, nor was CO Stewart
aware that Torres posed a threat to appellant.
       {¶ 19} Lieutenant Jordan Reichenbaugh, an ODRC employee assigned to TCI, was
not at the institution on the date of the incident.       On December 9, 2017, Lieutenant
Reichenbaugh counseled COs Stewart, Zimmerman, and Wallace that "as a means of best
practice," they should keep protective custody inmates and general population inmates
"away from each other as much as possible when in restrictive housing." (Tr. at 165.)
Protective custody inmates and general population inmates can be in the presence of each
other, but they are to be separated by a barrier.
       {¶ 20} Peter Kimball, a major at TCI, stated there are policies and regulations that
require protective custody inmates and general population inmates to be kept separate.
Major Kimball was aware of instances in which protective custody inmates have been in
contact with general population inmates without any acts of violence.
       {¶ 21} Tara Kimball is a labor relations officer for ODRC, assigned to TCI. She
identified Plaintiff's Exhibit No. 3 as a notice of discipline regarding the incident.
       {¶ 22} On December 10, 2017, James Brown was the shift commander at TCI.
Brown conducted an investigation of the incident, and testified disciplinary action was
taken with respect to COs Wallace and Zimmerman.
       {¶ 23} Robert Zilles, the healthcare administrator at TCI, reviewed the medical files
for appellant. Zilles testified appellant was at the emergency room for less than one hour
following the incident. A CT scan was ordered, and "was negative for any acute" findings.
(Tr. at 212.) Zilles reviewed video of the incident and testified it did not "appear to me that
[appellant] lost consciousness." (Tr. at 221.) During a nursing sick call, appellant was
treated for a headache.
       {¶ 24} Following trial, the magistrate issued a decision finding in favor of ODRC on
appellant's negligence claim, finding in part that appellant failed to establish ODRC had
No. 20AP-131                                                                            6

adequate notice of an impending attack by Torres. Appellant filed seven objections to the
magistrate's report. ODRC, without leave of court, filed a memorandum in opposition.
       {¶ 25} On January 30, 2020, the Court of Claims issued a decision striking ODRC's
memorandum in opposition and overruling all appellant's objections. By judgment entry
filed on that same date, the Court of Claims rendered judgment in favor of ODRC.
       {¶ 26} On appeal, appellant sets forth the following seven assignments of error for
this court's review:
               [I.] THE MAGISTRATE AND TRIAL COURT ERRED WHEN
               THEY FAILED TO RULE PLAINTIFF-APPELLANT'S STATUS
               AS A PROTECTIVE CONTROL INMATE CONSTITUTES
               NOTICE OF DANGER OF ASSAULT BY GENERAL
               POPULATION INMATES.

               [II.] THE MAGISTRATE AND TRIAL COURT ERRED IN
               FAILING TO FIND DUE TO THE CONDUCT OF THE
               CORRECTIONAL OFFICERS IN TPU, IN FAILING TO
               FOLLOW ACCEPTED SECURITY PRACTICES BASED ON
               ADMINISTRATIVE RULES, POLICES, AND GENERAL
               BLOCK ORDERS, THAT THE DEFENDANT-APPELLEE WAS
               NEGLIGENT.

               [III.] THE MAGISTRATE AND TRIAL COURT ERRED IN
               FINDING PLAINTIFF-APPELLANT NOT TO BE CREDIBLE.

               [IV.] THE MAGISTRATE AND TRIAL COURT ERRED WHEN
               THEY FAILED TO FIND DEFENDANT-APPELLEE WAS
               NEGLIGENT IN FAILING TO OBSERVE THE OBVIOUS
               PRESENCE OF A GENERAL POPULATION INMATE
               STANDING IN AN OPEN GATE TO THE JPAY KIOSK ROOM,
               WHICH THREE OFFICERS FAILED TO OBSERVE, GIVING
               TORRE[S] CLEAR ACCESS TO PLAINTIFF-APPELLANT.

               [V.] THE MAGISTRATE AND TRIAL COURT ERRED IN
               ATTRIBUTING THE ASSAULT TO A DISPUTE BETWEEN
               PLAINTIFF-APPELLANT AND INMATE TORRE[S], WHEN
               IN FACT THERE WERE NO THREATS PENDING AND THE
               ASSAULT WOULD NOT HAVE OCCURRED WITHOUT THE
               TOTAL DISREGARD OF THE DEFENDANT-APPELLEE'S
               CORRECTIONAL OFFICERS IN FAILING TO ENFORCE
               PROTECTIVE CUSTODY ORDERS, AS WELL AS OTHER
               RULES OF THE INSTITUTION.
No. 20AP-131                                                                                    7

               [VI.] THE MAGISTRATE'S AND TRIAL COURT'S FINDINGS
               IN REGARD TO THE SECURITY VIDEO, DEFENDANT'S
               EXHIBIT B, ARE NOT SUPPORTED BY AN EXAMINATION
               OF THE VIDEO.

               [VII.] THE DECISIONS OF THE MAGISTRATE AND TRIAL
               COURT ARE CONTRARY TO LAW AND AGAINST THE
               WEIGHT OF THE EVIDENCE.

       {¶ 27} Under the first assignment of error, appellant asserts the magistrate and
Court of Claims erred in failing to conclude his status as a protective custody inmate
constituted notice of danger of assault by general population inmates. Appellant notes he
was placed in protective custody immediately on arriving in the prison system because the
victim's family paid to have him killed. Appellant argues that ODRC policy provides for
protective control inmates to be separated from the general population, and he asserts a
violation of such policies and procedures is evidence of negligence.
       {¶ 28} In accordance with Civ.R. 53, a trial court reviews a magistrate's decision "de
novo." Skorvanek v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 17AP-222, 2018-Ohio-
3870, ¶ 24, citing Mayle v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 09AP-541, 2010-
Ohio-2774, ¶ 15, citing State Farm Mut. Auto. Ins. Co. v. Fox, 182 Ohio App.3d 17, 2009-
Ohio-1965, ¶ 10 (2d Dist.). In ruling on objections to a magistrate's decision, a trial court
is required to "undertake an independent review of the matters objected to in order 'to
ascertain [whether] the magistrate has properly determined the factual issues and
appropriately applied the law.' " Id., quoting Civ.R. 53(D)(4)(d).
       {¶ 29} An appellate court reviews the trial court's adoption of a magistrate's decision
"for an abuse of discretion." Id. at ¶ 25, citing Mayle at ¶ 15. Further, "[c]laims of trial court
error must be based on the actions taken by the trial court, itself, rather than the
magistrate's findings," and this court "may reverse the trial court's adoption of the
magistrate's decision only if the trial court acted unreasonably, arbitrarily or
unconscionably." Id.
       {¶ 30} In order to prevail on a claim of negligence, "a plaintiff must establish the
existence of a duty, a breach of the duty, and an injury resulting proximately therefrom."
Skorvanek at ¶ 27, citing Menifee v. Ohio Welding Prods., Inc., 15 Ohio St.3d 75, 77 (1984);
Strother v. Hutchinson, 67 Ohio St.2d 282, 285 (1981). A plaintiff "has the burden to prove
No. 20AP-131                                                                                 8

each element of their negligence claim by a preponderance of the evidence." Id., citing
Forester v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 11AP-366, 2011-Ohio-6296, ¶ 7.
       {¶ 31} In regard to the "custodial relationship between the state and its inmates, the
state owes a common-law duty of reasonable care and protection from unreasonable risks
of physical harm." McElfresh v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 04AP-177,
2004-Ohio-5545, ¶ 16, citing Woods v. Ohio Dept. of Rehab. & Corr., 130 Ohio App.3d 742,
744-45 (10th Dist.1998). Reasonable care is defined as "that degree of caution and foresight
an ordinarily prudent person would employ in similar circumstances, and includes the duty
to exercise reasonable care to prevent an inmate from being injured by a dangerous
condition about which the state knows or should know." Id., citing Woods at 745. However,
while "prison officials owe a duty of reasonable care and protection from unreasonable risks
to inmates, * * * they are not the insurers of inmates' safety." Phelps v. Ohio Dept. of Rehab.
& Corr., 10th Dist. No. 16AP-70, 2016-Ohio-5155, ¶ 12.
       {¶ 32} In Watson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 11AP-606, 2012-
Ohio-1017, this court discussed the legal standard with respect to the liability of ODRC for
an assault by one inmate on another. Specifically, we noted "[t]he law is well-settled in
Ohio that ODRC is not liable for the intentional attack of one inmate by another, unless
ODRC has adequate notice of an impending assault." Id. at ¶ 9, citing Mitchell v. Ohio Dept.
of Rehab. & Corr., 107 Ohio App.3d 231, 235 (10th Dist.1995). Under Ohio law, "[n]otice
may be actual or constructive, the distinction being the manner in which the notice is
obtained rather than the amount of information obtained." Id. In this respect, "[a]ctual
notice exists where the information was personally communicated to or received by the
party," whereas " '[c]onstructive notice is that notice which the law regards as sufficient to
give notice and is regarded as a substitute for actual notice.' " Id., quoting Hughes v. Ohio
Dept. of Rehab. & Corr., 10th Dist. No. 09AP-1052, 2010-Ohio-4736, ¶ 14.
       {¶ 33} As noted, appellant contends the Court of Claims erred in failing to find
negligence based on his status as a protective custody inmate. Specifically, appellant
maintains such status was sufficient to put ODRC on constructive notice he was in danger
of being attacked by Torres.
       {¶ 34} Following the trial of this matter, the magistrate rendered a decision finding
appellant "failed to prove [ODRC] had constructive notice of an impending attack on
No. 20AP-131                                                                                 9

[appellant] by Torres." (Mag. Decision at 10.) The magistrate further determined the
evidence "does not support a conclusion that the proximate cause of the attack was
[appellant's] status as a [protective custody] inmate and [ODRC's] failure to keep the
inmates separated." (Mag. Decision at 10.) Rather, the magistrate found the evidence
established that "Torres' and [appellant's] acrimonious relationship proximately caused the
attack." (Mag. Decision at 10.) Furthermore, noting the fact appellant was classified a
protective custody inmate "because of threats to his safety by the victims of his criminal
conduct for which he is imprisoned," the magistrate found "no evidence that Torres was
associated with the victims of [appellant's] criminal conduct." (Mag. Decision at 10.)
       {¶ 35} In his objections to the magistrate's decision, appellant asserted the
magistrate erred in failing "to rule [appellant's] status as a protective control inmate
constitutes notice of danger of assault by general population inmates." (Pl's. Objs at 1.)
       {¶ 36} In addressing and overruling that objection, the Court of Claims rejected
appellant's "proposition that an inmate's status as a protective control inmate, as a matter
of law, constitutes adequate notice of an impending assault by another inmate." (Court of
Claims' Decision at 6.) We agree.
       {¶ 37} At the outset, appellant cites no authority for the proposition that an inmate's
status or classification as a protective custody inmate, standing alone, gives rise to
constructive notice on the part of ODRC of an impending assault by another inmate. We
note that federal courts have rejected somewhat similar arguments, recognizing that claims
resting solely on an inmate's protective custody status would effectively impose strict
liability for inmate assaults on other inmates irrespective of evidence as to the knowledge
of prison officials. See Vessey v. Owens, N.D.Ill. No. 13 CV 7367 (June 12 2015) (addressing
argument that inmates in protective custody are always prone to danger, and holding that
"a general risk of violence is not enough to establish knowledge of a substantial risk of
harm" because, "[w]ere that enough, prison officials would, in effect, become strictly liable
for all violence" in an institution and "that, of course, is not the law"); Akindele v. Arce,
N.D.Ill. No. 15 C 3081 (Feb. 22, 2017) (inmate's failure to protect claim may not rest on
inmate's "protective custody status alone," but rather the evidence must show such inmate
was "in genuine danger, above and beyond the dangers faced by most protective custody
inmates" in order to establish a duty).
No. 20AP-131                                                                               10

       {¶ 38} We agree with the general reasoning of the above authorities. Thus, while
appellant's protective custody status may be a factor for the trier of fact to consider in
determining whether ODRC had constructive notice of an impending assault, we reject
appellant's premise that protective custody status alone is sufficient to constitute
constructive notice of an impending attack. Further, as found by the magistrate, the
evidence presented at trial fails to suggest a link between appellant's status as a protective
custody inmate and the assault at issue. Specifically, the record indicates appellant was
placed on protective custody status as a result of "threats to his safety arising out of his
criminal conduct for which he was imprisoned." (Mag. Decision at 8.) According to
appellant, "[t]he victims in my case have tried to hire people to kill me." (Tr. at 13.) The
incident involving Torres, however, was not in any way related to the reason he was placed
on such status. Rather, the facts indicate that appellant, while serving time in the prison's
segregation unit for a disciplinary matter, incurred a $25 debt to Torres, a prison porter.
Accordingly, the record supports the magistrate's finding there was no evidence the attack
was motivated by appellant's status as a protective custody inmate.
       {¶ 39} As to evidence of actual notice, the magistrate found "at no point did
[appellant] ever inform any [O]DRC employee regarding the threats that Torres made," and
that there was "no evidence" ODRC "was ever aware that Torres threatened to harm
[appellant]." (Mag. Decision at 8.) The magistrate further noted appellant "admitted * * *
he never informed any [O]DRC employee that Torres threatened him or that he feared for
his safety." (Mag. Decision at 10.)
       {¶ 40} In addressing appellant's objection, the Court of Claims cited affidavit
evidence submitted by appellant's counsel that appellant "admitted on cross-examination
that, although certain corrections officers were present, he 'did not tell them he was afraid
of [Inmate] Torre[s] or that Torre[s] threatened him. He did not use the kite system to
notify the Defendant he was afraid or that he was threatened. [Appellant] said he never
told anyone.' " (Court of Claims' Decision at 6.)
       {¶ 41} The record in this case supports the findings of the magistrate and Court of
Claims that appellant never informed any ODRC employee of a threat by Torres prior to the
attack. Accordingly, appellant failed to show ODRC had actual notice of an impending
assault.
No. 20AP-131                                                                             11

      {¶ 42} Regarding evidence going to the issue of constructive notice, the magistrate
made the following findings:
               While [ODRC] was aware of the potential for harm to
               [appellant] because of the threats to his safety by the victims of
               his criminal conduct, [ODRC] did not have constructive notice
               of an impending attack by Torres, whom [appellant] met while
               in segregation. Peter Kimball credibly testified that he was
               aware of instances where PC inmates and general population
               inmates interacted with each other without any violence.
               Additionally, [appellant] apparently believed that he and
               Torres resolved their differences prior to the attack. If the
               attack was not foreseeable by [appellant], then the attack could
               not be foreseeable to [ODRC]. * * * Moreover, there is no
               evidence that Torres exhibited any sort of behavior that put
               [ODRC] on constructive notice of an impending attack. In
               short, [appellant's] status as a PC inmate does not appear to
               have contributed to Torres' attack on [appellant].

(Mag. Decision at 10-11.)
      {¶ 43} To the extent appellant argues ODRC had constructive notice simply by virtue
of his status as a protective inmate, we have addressed and rejected such argument. As to
the remaining issue of evidence of constructive notice, there is nothing in the record to
reflect ODRC had any knowledge Torres had previously threatened or assaulted other
inmates. See, e.g., Literal v. Dept. of Rehab. & Corr., 10th Dist. No. 16AP-242, 2016-Ohio-
8536, ¶ 26 (noting, in addressing issue of constructive notice, no evidence assailant had
previously assaulted ODRC staff or raped any other inmate so as to permit an inference that
ODRC "either knew or should have known" assailant would have attacked Literal); Pate v.
Ohio Dept. of Rehab. & Corr., 10th Dist. No. 18AP-142, 2019-Ohio-949, ¶ 15 (observing this
court "has looked at an inmate's prison record or behavior preceding the attack to
determine whether ODRC may be determined to have constructive knowledge of an
attack"). Further, as noted by the magistrate, there was testimony by Major Kimball that
he was aware of instances in which protective custody inmates and general population
inmates "have been in contact with one another without any violent altercations." (Mag.
Decision at 5.)    On review, the record supports a determination the evidence was
insufficient to show ODRC was aware of, or should have anticipated, an imminent attack
by Torres on appellant. Accordingly, we find no abuse of discretion by the Court of Claims
No. 20AP-131                                                                                 12

in adopting the findings of the magistrate that ODRC lacked adequate notice of an
impending attack on an inmate.
       {¶ 44} In the absence of sufficient evidence that ODRC had adequate notice of an
impending attack, appellant failed to demonstrate ODRC breached its duty of reasonable
care toward an inmate. Accordingly, appellant's first assignment of error is not well-taken
and is overruled.
       {¶ 45} Appellant's second, fourth, and fifth assignments of error are interrelated and
will be considered together. Under these assignments of error, appellant asserts the
magistrate and Court of Claims erred in failing to find ODRC was negligent as a result of
the failure of its staff to follow accepted security practices, and to observe the presence of a
general population inmate standing in the open gate in the kiosk room. Appellant further
challenges the magistrate's finding the assault was the result of a dispute between appellant
and Torres. Appellant raised these arguments in his objections to the magistrate's decision.
       {¶ 46} In response, ODRC contends these assignments of error all relate to the issue
of what proximately caused Torres to attack appellant. ODRC argues that, despite threats
by Torres, appellant never informed any ODRC staff of a threat by Torres even when
appellant was in the phone cage and observed Torres walking past him while performing
porter duties.
       {¶ 47} In addressing these objections, the Court of Claims held in part:
                 [Appellant's] second, fourth, and fifth objections raise issues of
                 negligence and proximate cause.

                 ***

                 Prison regulations "are primarily designed to guide
                 correctional officials in prison administration rather than to
                 confer rights on inmates." State ex rel. Larkins v. Wilkinson,
                 79 Ohio St.3d 477, 479 * * * (1997). Violations of internal rules
                 and policies, however, may be used to support a claim of
                 negligence. * * * But, even if [O]DRC corrections officers acted
                 negligently, as [appellant] contends, negligence is without legal
                 consequence unless [O]DRC's purported negligence is a
                 proximate cause of an injury. * * * Because in this instance
                 [O]DRC lacked adequate notice of an impending assault, a
                 requirement for the imposition of liability on [O]DRC for the
                 intentional attack of [appellant] by Inmate Torre[s] * * *, a
No. 20AP-131                                                                               13

               legally sufficient cause is lacking to result in a consequence that
               liability should be imposed on [O]DRC.

(Court of Claims' Decision at 6, 8.)
       {¶ 48} On review, we find no error by the Court of Claims in overruling these
objections to the magistrate's decision. Here, where the evidence failed to demonstrate
adequate notice of an impending attack, the Court of Claims properly found no liability on
the part of ODRC (i.e., ODRC did not breach a duty of care to appellant to prevent an assault
by Torres). See, e.g., Literal at ¶ 36 (given that evidence did not permit reasonable
inference ODRC had notice inmate would assault another inmate, ODRC cannot, as a
matter of law, be held liable for failing to keep inmate in cell pursuant to count-time policy
at time of assault). Further, as noted by ODRC, the matters raised under these assignments
of error relate primarily to the issue of the proximate cause of the attack. However, even if
appellant had demonstrated ODRC breached its duty of reasonable care to an inmate, we
would agree with the magistrate that the evidence failed to indicate appellant's status as a
protective custody inmate (and ODRC's purported violation of policies regarding
separation of protective custody inmates from general population inmates) was the
proximate cause of the attack. As previously discussed, while appellant was in protective
custody based on threats of retaliation made by the victims of his crimes, the incident at
issue (in which the apparent motivation for the attack was because appellant incurred a
debt to a prison porter) had no relationship to that danger or threat.
       {¶ 49} Based on the foregoing, appellant's second, fourth, and fifth assignments of
error are not well-taken and are overruled.
       {¶ 50} Under the third assignment of error, appellant contends the magistrate and
Court of Claims erred in finding his testimony not credible. Appellant suggests the
magistrate found him not credible "because of a razor blade that was never produced and
some scratches on [appellant's] forehead." (Appellant's Brief at 16.)
       {¶ 51} More specifically, appellant challenges the following findings by the
magistrate:
               The magistrate finds that [appellant's] testimony lacked
               credibility. The video shows [appellant], who had a razor in his
               right hand, moving his right hand from side to side, right where
               two straight line cuts are found on his head. [Appellant] has no
               explanation for the cuts he received to his head and was unable
No. 20AP-131                                                                                14

               to provide an explanation for why he swiped the razor away
               after the incident. The swipe is also visible on the video. The
               magistrate cannot think of any legitimate reason why
               [appellant] would use the razor on himself and is forced to
               conclude that [appellant's] testimony thus lacks credibility.

(Mag. Decision at 9.)
       {¶ 52} As noted under the facts, appellant acknowledged he fashioned a weapon out
of a razor blade that he "broke * * * in half" and then hid under the wedding band of his ring
finger. (Tr. at 55.) Before going to the telephone cage, he removed the razor blade and
placed it in his right hand. Appellant testified that Torres "did threaten me, but leading up
to this weekend * * * we had squashed it. * * * And [Torres] said he wasn't worried about it,
that me and his beef is squashed." (Tr. at 64.) Appellant also testified, however, that Torres
"was trying to rock me to sleep. He was trying to set me up." (Tr. at 65.) Appellant stated
he put the razor blade under his ring finger "[t]o be prepared." (Tr. at 67.) Appellant also
stated he was trying to conceal the razor blade from prison officials.
       {¶ 53} Video of the incident was played during cross-examination of appellant.
Appellant did not know what happened to the razor blade, stating: "I don't know if it got
knocked out of my hand when he hit me in the head." (Tr. at 82.) During the playing of the
video, appellant was requested to "[w]atch the hand swipe," and was questioned whether
he was "getting rid of the razor blade, the evidence right there?" (Tr. at 83.) Appellant
responded: "I don't know." (Tr. at 83.) Appellant was then asked: "Why did you swipe the
floor?" (Tr. at 83.) Appellant stated: "I don't know. I can't tell you why." (Tr. at 83.)
       {¶ 54} Appellant was also questioned about scratches on his head following the
incident. He acknowledged the scratches looked like "a straight line." (Tr. at 85.) He also
acknowledged Torres was wearing gloves at the time of the incident, and when asked
whether Torres caused the scratches, appellant responded: "I don't know. I don't know
what caused them." (Tr. at 85.) When asked whether it was possible the scratches on his
forehead came from the razor blade, appellant stated: "Yes sir." (Tr. at 86.)
       {¶ 55} Under Ohio law, " '[c]redibility issues are not resolved as a matter of law, but
are left to the trier of fact to determine.' " Rose v. Ohio Dept. of Rehab. & Corr., 10th Dist.
No. 04AP-1360, 2005-Ohio-3935, ¶ 8, quoting Ciccarelli v. Miller, 7th Dist. No. 03 MA 60,
2004-Ohio-5123, ¶ 35, citing Lehman v. Haynam, 164 Ohio St. 595 (1956).
No. 20AP-131                                                                              15

       {¶ 56} Here, the magistrate was in the best position to assess and weigh the
credibility of appellant's testimony, including any inconsistencies in his account of the
incident. The Court of Claims, based on its own "de novo review," independently assessed
the evidence and overruled appellant's objection challenging the magistrate's credibility
determination. (Court of Claims' Decision at 9.) Based on this court's review, we find the
Court of Claims did not abuse its discretion in overruling this objection.
       {¶ 57} Appellant's third assignment of error is not well-taken and is overruled.
       {¶ 58} Under the sixth assignment of error, appellant asserts the findings by the
magistrate and Court of Claims regarding the security video are not supported by the
record. Appellant challenges the following findings by the magistrate:
               [ODRC] also submitted video of the attack. The video shows
               [appellant] being escorted to the kiosk where his hands are
               uncuffed and his legs are shackled to the stool. Two corrections
               officers and Torres are present in the area. Another inmate is
               escorted out of the area by one of the corrections officers. The
               corrections officer who escorted [appellant] to the kiosk turns
               [a]way from [appellant] and moves toward his desk, which is
               located on the opposite side of a partition separating it from the
               kiosk. Immediately thereafter, Torres, who was waiting by the
               wall several feet away, approaches quickly and appears to strike
               [appellant] in the side of the head. [Appellant] falls to the
               ground and Torres continues to attempt to punch him.
               [Appellant's] right hand moves to his face and it appears
               [appellant] is gripping an object with his right hand; at no point
               does it appear that [appellant] is attempting to use the object
               to harm Torres or to defend himself.

(Mag. Decision at 6.)
       {¶ 59} Appellant maintains his review of the video warrants a different
interpretation, asserting the video indicates: (1) Torres "does not approach quickly, but
runs and immediately strikes [appellant]," (2) Torres is shown striking appellant in the side
of the head, (3) Torres continues to strike appellant in the head and body, (4) it is
"impossible to determine what, if anything," appellant had in his hand during the incident,
and (5) it is "impossible to determine" what appellant may have done with the razor.
(Appellant's Brief at 19-20.) Appellant also challenges findings by the magistrate as to
whether the razor blade caused two lines shown on appellant's forehead.
No. 20AP-131                                                                              16

       {¶ 60} In addressing appellant's objection to the magistrate's findings, the Court of
Claims found appellant's claims "not wholly without merit." (Court of Claims' Decision at
10.) Specifically, the Court of Claims noted: "While the video does not clearly show what,
if anything, [appellant] had in hand or [appellant] cutting his forehead with a razor blade,
the video does show [appellant's] hand engaged in a sweeping motion after the altercation,
almost as if [appellant] was swiping away an object." (Court of Claims' Decision at 10.) The
Court of Claims further found, however, "[m]ore importantly * * * the video does not show
that [O]DRC had adequate notice of an impending assault" by Torres. (Court of Claims'
Decision at 10.) Rather, the Court of Claims noted, the video shows Torres "quickly
charging" appellant "when a corrections officer turned away from [appellant], thereby
supporting a view that corrections officers did not have notice" of an impending assault by
Torres. (Court of Claims' Decision at 10.)
       {¶ 61} Here, as noted by the Court of Claims, the issue of import is whether the video
supports a finding of adequate notice on the part of ODRC of an impending assault by
Torres. Based on this court's review, the Court of Claims could have reasonably concluded
the video evidence presented at trial did not establish such notice, and we find no abuse of
discretion by the Court of Claims in overruling this objection to the magistrate's decision.
       {¶ 62} Appellant's sixth assignment of error is not well-taken and is overruled.
       {¶ 63} Under his final assignment of error, appellant challenges the decision of the
Court of Claims as against the manifest weight of the evidence. Appellant contends that
negligent supervision by COs and the failure of ODRC to follow required policies and
regulations constituted the proximate cause of the assault.
       {¶ 64} With respect to manifest weight challenges, judgments "supported by some
competent, credible evidence going to all the essential elements of the case will not be
reversed as being against the manifest weight of the evidence." Meccon, Inc. v. Univ. of
Akron, 10th Dist. No. 12AP-899, 2013-Ohio-2563, ¶ 15, citing Watson at ¶ 31, citing C.E.
Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279 (1978), syllabus. In applying this
standard of review, "an appellate court must presume the findings of the trier of fact are
correct because it is best able to observe the witnesses and use those observations in
weighing the credibility of the testimony." Watson at ¶ 31. Further, where a trial court has
determined that a plaintiff "failed to establish that ODRC breached its duty of care, our
No. 20AP-131                                                                                17

review is limited to determining if competent, credible evidence supports the trial court's
judgment." Id. at ¶ 32.
       {¶ 65} In addressing the first assignment of error, we noted the evidence presented
as to actual or constructive notice. As previously discussed, appellant acknowledged he did
not inform any personnel at ODRC of a dispute with Torres or of any threat by Torres prior
to the incident, nor did the evidence otherwise indicate ODRC was aware of any behavior
indicating Torres presented a threat to inmates.         Here, "[m]aking all reasonable
presumptions in favor of the trial court's findings of fact and judgment," we conclude there
was competent, credible evidence for the magistrate and Court of Claims to determine
ODRC lacked adequate notice of an impending attack on appellant by Torres.               Id.
Accordingly, the decision of the Court of Claims, adopting the findings of the magistrate
that ODRC did not have sufficient actual or constructive notice of an impending attack, is
not against the manifest weight of the evidence.
       {¶ 66} Appellant's seventh assignment of error is not well-taken and is overruled.
       {¶ 67} Based on the forgoing, appellant's seven assignments of error are overruled,
and the judgment of the Court of Claims of Ohio is affirmed.
                                                                       Judgment affirmed.

                            KLATT and MENTEL, JJ., concur.

                                    _____________